Citation Nr: 1828327	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for service-connected cervical spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to May 1967 with additional active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Tennessee Army and Air National Guards.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In May 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  This case was previously remanded by the undersigned in September 2016 for further action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows the most recent VA examination assessing the current severity of the Veteran's neck disability was conducted in May 2017.  However, despite the fact that the Veteran's personal medical history explicitly includes reports of routine pain rated seven or eight out of ten in severity "with flares 10/10," the examination report then indicates that he did not report flare-ups of neck disability and the examiner consequently did not respond to the prompts in the disability benefits questionnaire pertaining to functional limitation during such flare-ups.  Moreover, the examiner also indicates that it was impossible to provide a non-speculative opinion regarding functional limitation after repeated use over a period of time because there was insufficient evidence to base such an opinion on given the clinical presentation, examination findings, and Veteran's reports.  However, there is no indication from that response or, more broadly, the rest of the examination report that suggests the examiner attempted to elicit statements or reports from the Veteran regarding his function after such repetitive use.  In light of the above, the matter must unfortunately be remanded for a new examination.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for his neck disability.

2. Then, arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his neck disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all pathology, symptoms (frequency and severity), and any associated impairment of function in sufficient detail to allow for application of the pertinent rating criteria.  Range of motion studies must be completed, and must include active and passive motion and weight-bearing and non-weight-bearing.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  

In estimating or opining on the consistency of the Veteran's presentation with his statements regarding functional impairment during flare-ups and after repeated use over a period of time, the examiner MUST ELICIT STATEMENTS regarding the symptoms, pathology, functional impairment, and general presentation under such circumstances.  

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).




